Title: From Thomas Jefferson to Robert Brooke, 24 May 1795
From: Jefferson, Thomas
To: Brooke, Robert



Sir
Monticello May 24. 1795.

A Subpoena in Chancery at the suit of Henry Banks agent and representative of Hunter, Banks, & Co. issued against myself and others was served on me two days ago, as former governor of Virginia. Who the other defendants are I know not, nor yet the foundation of the complaint; but I presume they are the members of the then executive council, and that it is for some of our acts or engagements on behalf of the public. No doubt the plaintiff, before this measure, had applied for satisfaction to the present public authorities, and that they have found his claim unjust. I have thought it my duty to give your Excellency this early notice of the suit, as it may be interesting for the public to take the defence into their own hands from the beginning. Possessed of whatever materials may be proper for defence, the Executive will be much more able to have it conducted properly than I should be, who have neither a scrip of a pen, nor trace in my memory relative to the subject: and it would be particularly agreeable to my great desire of being no further implicated in matters which do not concern me. Whether the defence is to be conducted by the public, or by myself, I should propose, if the counsel employed should think it maintainable, to plead that whatever I may have done in it, I did as the servant of the public and pray to be discharged, leaving the plaintiff to seek his redress from the Commonwealth, against whom the laws allow him a suit, unless they have been changed in that particular since my acquaintance with them. The favor of a line of information as to the necessity of my further attention to this suit will be thankfully received. I avail myself of this occasion of rendering my personal homage to the first magistrate of my country, and of assuring you of the sentiments of high respect and esteem with which I have the honor to be Your Excellency’s Most obedt. & most humble servt

Th: Jefferson

